A motion being made below for execution, according to the notice, his Honor, Judge Strange, who presided, refused the motion and dismissed the proceedings; upon which, the case was brought here by appeal.
Strictly speaking, the party is at all times   (147) answerable for his own costs; but under the act of 1777, Rev., ch. 115, sec. 90, the successful party being authorized to recover them from the party cast, the practice has been to wait the event of the suit, and then to issue execution against the party cast for costs; before which time the officers do not claim to be paid their costs. But when the plaintiff's costs cannot be recovered of the defendant, there is *Page 96 
no reason why the plaintiff should not pay them. And so it was held inMerrit v. Merrit and Brehon v. Tuton, 2 N.C. 20. I therefore think that in this case the motion ought to have been allowed in the Superior Court.
PER CURIAM. Judgment reversed.
Cited: Carter v. Woods, 33 N.C. 22; Martin v. Chasteen, 75 N.C. 96;Andrews v. Whisnant, 83 N.C. 446; S. v. Wallin,  89 N.C. 578; Morris v.Morris, 92 N.C. 142; Long v. Walker, 105 N.C. 858; Speller v. Speller,119 N.C. 356.